11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Randy Hoelscher
            Appellant
Vs.                  No. 11-04-00101-CV -- Appeal from Glasscock County
Deere & Company
            Appellee
 
            Randy Hoelscher has filed in this court a motion to dismiss his appeal.  In his motion,
appellant states that the parties have reached a compromise and settlement of all the claims involved
in this appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 7, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.